DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group II, claims 20-27, in the reply filed on 13 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2022.

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:
It is suggested to space out the last four lines of claim 20 after the semicolons, i.e.:"the balance being Ni and impurities, wherein
in a section perpendicular to a longitudinal direction of the Ni-based alloy, an average concentration of Mo is 8.0% or more in mass%; a maximum value of the Mo concentration is 11.0% or less in mass%; and further an area fraction of a region in which the Mo concentration is less than 8.0% in mass% is less than 2.0%." is changed to"the balance being Ni and impurities, wherein
in a section perpendicular to a longitudinal direction of the Ni-based alloy, an average concentration of Mo is 8.0% or more in mass%;
a maximum value of the Mo concentration is 11.0% or less in mass%; 
and further an area fraction of a region in which the Mo concentration is less than 8.0% in mass% is less than 2.0%."
It is suggested to remove "(at%)" in line 8 of claim 21
Appropriate correction is required.

Claim Interpretation
Independent claim 20 recites, in part: "comprising…wherein in a section perpendicular to a longitudinal direction of the Ni-based alloy, an average concentration of Mo is 8.0% or more in mass%; a maximum value of the Mo concentration is 11.0% or less in mass%; and further an area fraction of a region in which the Mo concentration is less than 8.0% in mass% is less than 2.0%."
The recitation of " in a section perpendicular to a longitudinal direction of the Ni-based alloy" falls before two other limitations separated by semicolons.  Thus, the Examiner is interpreting the above excerpt of claim 20 to be three separate limitations as follows:
in a section perpendicular to a longitudinal direction of the Ni-based alloy, an average concentration of Mo is 8.0% or more in mass%
a maximum value of the Mo concentration is 11.0% or less in mass%
an area fraction of a region in which the Mo concentration is less than 8.0% in mass% is less than 2.0%

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 20 recites the broad recitation "comprising", and the claim also recites "consisting of" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding dependent claims 21-27, these claims do not remedy the deficiencies of parent claim 20 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over INCONEL alloy 625 (2013) in view of JP H01-136939.  The Examiner has provided a machine translation of JP H01-136939.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 20,
	The chemical composition of Inconel 625 (Table 1, p. 1) overlaps with the instantly recited chemical composition (see comparative table below; all values in wt%).
Element
Claim 20
Inconel 625
Overlap
C
≤0.100
≤0.10
≤0.10
Si
≤0.50
≤0.50
≤0.50
Mn
≤0.50
≤0.50
≤0.50
P
≤0.015
≤0.015
≤0.015
S
≤0.0150
≤0.015
≤0.015
Cr
20.0-23.0
20.0-23.0
20.0-23.0
Mo
8.0-10.0
8.0-10.0
8.0-10.0
Nb and Ta
3.150-4.150
3.15-4.15
3.15-4.15
Ti
0.05-0.40
≤0.40
≤0.40
Al
0.05-0.40
≤0.40
≤0.40
Fe
0.05-5.00
≤5.0
≤5.0
N
≤0.100
Impur.
Impur.
O
≤0.1000
Impur.
Impur.
Co
0-1.00
≤1.0
≤1.0
Cu
0-0.50
Impur.
Impur.
Ca+Nd+B
0-0.5000
Impur.
Impur.
Ni
Balance
≥58.0
≥58.0


The Inconel 625 disclosure is silent as to the distribution on Mo throughout the formed product.
JP '939 teaches for an Inconel 625 product to "reduce the deposited carbide and intermetallic compounds and to improve the hot workability of the present alloy" (abstract); this is accomplished through the manipulation of cooling rates during casting (middle p. 4).  JP '939 teaches that a slower cooling rate reduces segregation of the Mo within the formed product, and thus formation of the Laves phase can be prevented (bottom p. 5 to top p. 6); the Laves phase is to be avoided due to the reduction in hot workability the Laves phase causes (bottom p. 5).  From these teachings, JP '939 is suggesting to one of ordinary skill in the art to minimize the Mo segregation (i.e., concentration differences) throughout the formed product.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to process the Inconel 625 alloy such that the concentration differences in the formed product are minimized in order to improve hot workability as taught by JP '939, such as to a uniform distribution of Mo or to the recited section perpendicular to a longitudinal direction of the Ni-based alloy, an average concentration of Mo is 8.0% or more in mass%; a maximum value of the Mo concentration is 11.0% or less in mass%; and further an area fraction of a region in which the Mo concentration is less than 8.0% in mass% is less than 2.0%, 
Regarding claim 24,
The Inconel 625 disclosure is silent as to the size and distribution of Nb carbonitrides throughout the formed product.
	JP '939 teaches for an Inconel 625 product to "reduce the deposited carbide and intermetallic compounds and to improve the hot workability of the present alloy" (abstract); this is accomplished through the manipulation of cooling rates during casting (middle p. 4).  From this teaching, JP '939 suggests to one of ordinary skill in the art to minimize the amount of deposited carbides in the product.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to reduce the amount of Nb carbides (i.e., Nb carbonitrides) in the Inconel 625 alloy in order to improve the hot workability as taught by JP '939, such as to the recited total number of Nb carbonitride whose maximum length is 1-100 µm is 4.0x10-2/µm2 or less in the Ni-based alloy.
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over INCONEL alloy 625 (2013) in view of JP H01-136939 as applied to claims 20 and 24 above, and further evidenced by ASTM E112.
	The Inconel 625 disclosure discloses that products formed from the composition may have a grain size of 0.23mm or less (Table 9).
	ASTM E112 shows in Table 4 (p. 8) for a grain size number 0 that the average grain diameter (i.e., grain size) is about 0.36mm.  Thus, the grain size of the prior art in Inconel 625 may be selected to meet the claimed grain size of 0.0 or more.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over INCONEL alloy 625 (2013) in view of JP H01-136939 as applied to claim 20 above, and further in view of US 2015/0159241.
The Inconel 625 disclosure and JP '939 are silent as to the presence of Ca, Nd, and B in the alloy.
However, US '241 teaches to add 0-0.05 wt% Ca [0127] and/or0-0.5wt% Nd [0131] to a Ni-based alloy [0033] in order to fix the S to avoid deterioration of the hot workability of the final product [0132].
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add 0-0.05 wt% Ca and/or 0-0.5 wt% Nd to Inconel 625 in order to fix any S remaining in the alloy and thereby improve hot workability as taught by US '241.  Thus, one of ordinary skill in the art may select an alloy with substantially no S and an appreciable amount of Ca and/or Nd, thereby providing a ratio of substantially above 2.0 due to the denominator of recited formula 2 being substantially zero.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over INCONEL alloy 625 (2013) in view of JP H01-136939 in view of US 2015/0159241 as applied to claims 21 and 25 above, and further in view of ASTM E112.
	The Inconel 625 disclosure discloses that products formed from the composition may have a grain size of 0.23mm or less (Table 9).
	ASTM E112 shows in Table 4 (p. 8) for a grain size number 0 that the average grain diameter (i.e., grain size) is about 0.36mm.  Thus, the grain size of the prior art in Inconel 625 may be selected to meet the claimed grain size of 0.0 or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738